internal_revenue_service number release date uil date dear you ask why the this letter responds to your inquiry to federal government charges you a tax on the money you make by volunteering for extra work the statement at the bottom of your pay statement is somewhat misleading the irs does not require a federal withholding_tax rate on supplemental income your employer has a choice of withholding methods and decides whether to withhold federal_income_tax on supplemental_wages at a flat or to add the supplemental_wages to the regular wages for a payroll_period and figure income_tax_withholding on the total amount using the information from the form_w-4 sec_3402 of the internal_revenue_code_of_1986 and sec_31_3402_g_-1 of the treasury regulations supplemental_wages include bonuses commissions overtime pay and certain sick_pay as a wage earner you pay federal_income_tax by having it withheld from your pay during the year your total federal_income_tax liability will be determined when you complete your form_1040 for the year using the tax_tables the amount of tax withheld by your employer will then be credited against the amount of federal_income_tax that you owe on your form_1040 the amount of federal_income_tax withheld by your employer on your regular wages is based on the amount that you earn and the information you give your employer on form_w-4 employee’s withholding allowance certificate on your form_w-4 you specify your filing_status married or single and also claim withholding_allowances that your employer will use to determine the amount of tax to withhold on your regular wages your form_w-4 can also be used for you to request an additional_amount be withheld if a taxpayer determines that too much tax or too little tax is being withheld from their income it is possible to adjust his or her tax withholding by filing a new form_w-4 i have enclosed publication how do i adjust my tax withholding this publication will help you to estimate your total_tax liability for the year and to check your withholding so that the right of amount of tax is withheld for the taxable_year this letter will be available for public inspection after we delete identifying information including names and addresses under the freedom_of_information_act i hope that this information will be helpful if you have further questions please contact me or suzanne tank badge 50-16201r of employment_tax branch at sincerely attachment michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
